UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1 )* Eco Building Products, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 268277 100 (CUSIP Number) Tuck Kwong Low 133 New Bridge Road #18-09/10, Chinatown Point Singapore, 058413 Telephone: 65-65381828 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 25, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f)or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover pageshall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover pageshall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 268277 100 1. Name of Reporting Persons. I.R.S. Identification No(s). of above person(s) (entities only) Tuck Kwong Low 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF (See item 3) 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization Indonesia Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) IN Item 1. Security and Issuer. Item 1 of the Schedule 13D is hereby amended and restated as follows: This Amendment No. 1 to Schedule 13D is being filed by the undersigned, pursuant to §240.13d-2(a), to amend the Schedule 13D filed by the Reporting Persons on February 25, 2011 (as amended, the “Schedule 13D”). This Schedule 13D relates to the common stock, par value $0.001 per share (the “Common Stock”), of ECOBLU PRODUCTS, INC. (the “Issuer”). The Common Stock is Quoted on the OTC.BB under the ticker symbol “ECOB”. The Issuer’s principal executive office is located at 909 West Vista Way, Vista, California 92083. Item 2. Identity and Background No Material Change Item 3. Source and Amount of Funds or Other Consideration No Material Change Item 4. Purpose of Transaction No Material Change Item 5. Interest in Securities of the Issuer Item 5 of the Schedule 13D is hereby amended and restated as follows: (a)— (b)As of this date of this filing, the Reporting Person directly holds 0 shares of Common Stock of the Issuer representing approximately 0% of the issued and outstanding common shares of the Issuer. (c)No Material Change (d)Not applicable. (e)On July 25, 2011, pursuant to the Investment Agreement, MRL purchased the entire 81,000,000 common shares from the Reporting Person as agreed for $5,000,000 (the price originally paid). Therefore, as of July 25, 2011, the Reporting Person ceased to be the beneficial owner of more than five percent of the Common Stock. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer No Material Change. Item 7.
